                            UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE
                               NORTHEASTERN DIVISION


    KIMBERLY A. RUSSO,

         Plaintiff,                                Case No. 2:18-cv-00033

    v.                                             Chief Judge Waverly D. Crenshaw, Jr.
                                                   Magistrate Judge Alistair E. Newbern
    ANDREW M. SAUL, 1 Commissioner of
    Social Security,

         Defendant.


To:      The Honorable Waverly D. Crenshaw, Jr., Chief District Judge

                            REPORT AND RECOMMENDATION

         Plaintiff Kimberly A. Russo filed this action under 42 U.S.C. § 405(g) seeking judicial

review of the final decision of the Commissioner of the Social Security Administration (SSA)

denying her application for disability insurance benefits (DIB) under Title II of the Social Security

Act, 42 U.S.C. §§ 401–434. (Doc. No. 1.) Now before the Court is Russo’s motion for judgment

on the administrative record (Doc. No. 14), to which the Commissioner has responded in

opposition (Doc. No. 16). Russo has filed a reply. (Doc. No. 17.) Having considered these filings

and the administrative record as a whole, and for the reasons that follow, the Magistrate Judge will

recommend that Russo’s motion be granted, that the ALJ’s decision be reversed, and that this case

be remanded for further administrative proceedings and rehearing consistent with this Report and

Recommendation.



1
         Andrew M. Saul was sworn in as the Commissioner of Social Security on June 17, 2019.
Under Federal Rule of Civil Procedure 25(d), he is automatically substituted as the defendant in
this action. Fed. R. Civ. P. 25(d).
I.       Background

         A.      Russo’s Application for DIB

         Russo applied for DIB in April 2014 (AR 177–83 2), alleging that she has been disabled

  and unable to work since April 15, 2010, as a result of, inter alia, back problems, bone spurs, knee

  pain, fibromyalgia, chronic obstructive pulmonary disease, allergies, dizziness, insomnia, sinus

  problems, night sweats, indigestion, plantar fasciitis, restless leg syndrome, strabismus, urinary

  incontinence, irritable bowel syndrome, incontinence, diverticulitis, confusion, depression and

  anxiety (AR 116, 118). The Commissioner denied Russo’s application initially and on

  reconsideration. (AR 113–16, 120–21.) At Russo’s request, an administrative law judge (ALJ)

  held a hearing on November 14, 2016. (AR 50–80, 124.) Russo appeared with a non-attorney

 representative and testified. (AR 56–75.) The ALJ also heard testimony from Jane Colvin-

 Roberson, a vocational expert. (AR 75–78.)

         On February 15, 2017, the ALJ issued a written decision finding that Russo was not

 disabled within the meaning of the Social Security Act and applicable regulations and denying her

 claim for DIB. (AR 35–45.) Based on the record, the ALJ made the following enumerated findings:

         1. The claimant last met the insured status requirements of the Social Security Act
            on December 31, 2016.

         2. The claimant did not engage in substantial gainful activity during the period
            from her alleged onset date of April 15, 2010 through her date last insured of
            December 31, 2016 (20 CFR 404.1571 et seq.).

                                           *       *       *




  2
         The Transcript of the Administrative Record (Doc. No. 12) is referenced herein by the
  abbreviation “AR”. All page numbers cited in the AR refer to the Bates stamp at the bottom right
  corner of each page.



                                                   2
3. Through the date last insured, the claimant had the following severe
   impairments: disorders of the gastrointestinal system, spine disorders, and
   affective disorders (20 CFR 404.1520(c)).

                                 *       *      *

4. Through the date last insured, the claimant did not have an impairment or
   combination of impairments that met or medically equaled the severity of one
   of the listed impairments in 20 CFR Part 404, Subpart P, Appendix 1 (20 CFR
   404.1520(d), 404.1525 and 404.1526).

                                 *       *      *

5. After careful consideration of the entire record, the undersigned finds that,
   through the date last insured, the claimant had the residual functional capacity
   to perform medium work as defined in 20 CFR 404.1567(c). She could lift fifty
   pounds occasionally and twenty-five pounds frequently. She could stand, sit, or
   walk for six of eight hours. The claimant is able to perform simple, low-level
   detailed and multi-step tasks with no more than occasional contact with
   coworkers, supervisors, and the public.

                                 *       *      *

6. Through the date last insured, the claimant was capable of performing past
   relevant work as an egg packer and inspector. This work did not require the
   performance of work-related activities precluded by the claimant’s residual
   functional capacity (20 CFR 404.1565).

                                 *       *      *

7. The claimant was born on February 2, 1963, and was 53 years old, which is
   defined as a younger individual, age 18–49, on the date last insured. The
   claimant subsequently changed age category to closely approaching advanced
   age (20 CFR 404.1563).

8. The claimant has at least a high school education and is able to communicate in
   English (20 CFR 404.1564).

9. Transferability of job skills is not material to the determination of disability
   because using the Medical-Vocational Rules as a framework supports a finding
   that the claimant is “not disabled,” whether or not the claimant has transferable
   job skills (See SSR 82-41 and 20 CFR Part 404, Subpart P, Appendix 2).

                                 *       *      *

10. The claimant was not under a disability, as defined in the Social Security Act,
    at any time from April 15, 2010, the alleged onset date, through December 31,
    2016, the date last insured (20 CFR 404.1520(f)).


                                         3
(AR 37–44.)

       Russo appealed the ALJ’s decision to the Social Security Appeals Council. (AR 172–76.)

In support of her appeal, Russo submitted additional medical records from Cumberland Medical

Center, a letter from Dr. Luisa T. Manestar, and a signed residual functional capacity report from

Dr. Elizabeth Simpson. (AR 2, 24, 25–30, 81–83, 172.) On February 14, 2018, the Appeals Council

denied Russo’s request for review, making the ALJ’s decision the final decision of the

Commissioner. (AR 1–7.)

       B.      Appeal Under 42 U.S.C. § 405(g)

       Russo filed this action for review of the ALJ’s decision on April 19, 2018 (Doc. No. 1),

and this Court has jurisdiction under 42 U.S.C. § 405(g). Russo argues that the ALJ (1) failed to

comply with SSA regulations in evaluating her gastrointestinal impairments; (2) violated the

treating physician rule by failing to give good reasons for discounting Dr. Simpson’s opinion;

(3) failed to comply with SSA regulations in evaluating her fibromyalgia; and (4) that newly

submitted material evidence justifies remand to the ALJ for consideration under sentence six of

§ 405(g). (Doc. No. 15.) The Commissioner responds that the ALJ’s decision is supported by

substantial evidence, that he followed all applicable regulations, and that remand under sentence

six is not justified because the evidence Russo points to is not material. (Doc. No. 16.)

       C.      Review of the Administrative Record

       The ALJ and the parties have thoroughly described and discussed the relevant medical and

testimonial evidence in the administrative record. Accordingly, the Court will discuss those

matters only to the extent necessary to analyze the parties’ arguments.




                                                 4
II.          Legal Standard

             A.      Standard of Review

             This Court’s review of an ALJ’s decision is limited to determining (1) whether the ALJ’s

   findings are supported by substantial evidence and (2) whether the ALJ applied the correct legal

   standards. See 42 U.S.C. § 405(g); Miller v. Comm’r of Soc. Sec., 811 F.3d 825, 833 (6th Cir.

   2016) (quoting Blakley v. Comm’r of Soc. Sec., 581 F.3d 399, 405–06 (6th Cir. 2009)). “Under the

   substantial-evidence standard, a court looks to an existing administrative record and asks whether

      it contains ‘sufficien[t] evidence’ to support the agency’s factual determinations.” Biestek v.

      Berryhill, 139 S. Ct. 1148, 1154 (2019) (alteration in original) (quoting Consol. Edison Co. v.

      NLRB, 305 U.S. 197, 229 (1938)). Substantial evidence is less than a preponderance but “more

      than a mere scintilla” and means “such relevant evidence as a reasonable mind might accept as

      adequate to support a conclusion.” Id.; see also Gentry v. Comm’r of Soc. Sec., 741 F.3d 708, 722

      (6th Cir. 2014) (same). Further, “[t]he Social Security Administration has established rules for

      how an ALJ must evaluate a disability claim and has made promises to disability applicants as to

      how their claims and medical evidence will be reviewed.” Gentry, 741 F.3d at 723. Where an ALJ

      fails to follow those rules or regulations, “we find a lack of substantial evidence, ‘even where the

      conclusion of the ALJ may be justified based upon the record.’” Miller, 811 F.3d at 833 (quoting

      Gentry, 741 F.3d at 722).

             B.      Determining Disability at the Administrative Level

             Russo applied for DIB under Title II of the Social Security Act, which is an insurance

      program that “provides old-age, survivor, and disability benefits to insured individuals irrespective

      of financial need.” Bowen v. Galbreath, 485 U.S. 74, 75 (1988). To receive DIB, Russo must

      establish that she had a disability on or before the last date she was eligible for insurance under

      Title II, which is determined based on her earnings record. See 42 U.S.C. § 423(a)(1)(A), (c)(1);


                                                       5
20 C.F.R. § 404.130. “Disability” in this context is defined as an “inability to engage in any

substantial gainful activity by reason of any medically determinable physical or mental impairment

which can be expected to result in death or which has lasted or can be expected to last for a

continuous period of not less than 12 months[.]” 42 U.S.C. § 423(d)(1)(A).

       ALJs must employ a “five-step sequential evaluation process” to determine whether a

claimant is disabled, proceeding through each step until a determination can be reached.

20 C.F.R. §404.1520(a)(4). At step one, the ALJ considers the claimant’s work activity. Id.

§ 404.1520(a)(4)(i). “[I]f the claimant is performing substantial gainful activity, then the claimant

is not disabled.” Miller, 811 F.3d at 834 n.6. At step two, the ALJ determines whether the claimant

suffers from “a severe medically determinable physical or mental impairment” or “combination of

impairments” that meets the 12-month durational requirement. 20 C.F.R. § 404.1520(a)(4)(ii). “If

the claimant does not have a severe impairment or combination of impairments [that meets the

durational requirement], then the claimant is not disabled.” Miller, 811 F.3d at 834 n.6. At step

three, the ALJ considers whether the claimant’s medical impairment or impairments appear on a

list maintained by the Social Security Administration that “identifies and defines impairments that

are of sufficient severity as to prevent any gainful activity.” Combs v. Comm’r of Soc. Sec., 459

F.3d 640, 643 (6th Cir. 2006); see 20 C.F.R. § 404.1520(a)(4)(iii). “If the claimant’s impairment

meets or equals one of the listings, then the ALJ will find the claimant disabled.” Miller, 811 F.3d

at 834 n.6. If not, the ALJ proceeds to step four. Combs, 459 F.3d at 643; see also Walker v.

Berryhill, No. 3:17-1231, 2017 WL 6492621, at *3 (M.D. Tenn. Dec. 19, 2017) (explaining that

“[a] claimant is not required to show the existence of a listed impairment in order to be found

disabled, but such showing results in an automatic finding of disability and ends the inquiry”),

report and recommendation adopted by 2018 WL 305748 (M.D. Tenn. Jan. 5, 2018).




                                                 6
              At step four, the ALJ evaluates the claimant’s past relevant work and “‘residual functional

       capacity,’ defined as ‘the most [the claimant] can still do despite [her] limitations.’” Combs, 459

       F.3d at 643 (quoting 20 C.F.R. § 404.1545(a)(1)); see 20 C.F.R. § 404.1520(a)(4)(iv). Past work

   is relevant to this analysis if the claimant performed the work within the past 15 years, the work

   qualifies as substantial gainful activity, and the work lasted long enough for the claimant to learn

   how to do it. 20 C.F.R. § 404.1560(b). If the claimant’s residual functional capacity (RFC) permits

   her to perform past relevant work, she is not disabled. Combs, 459 F.3d at 643. If a claimant cannot

   perform past relevant work, the ALJ proceeds to step five and determines whether, “in light of

   [her] residual functional capacity, age, education, and work experience,” a claimant can perform

   other substantial gainful employment. Id. While the claimant bears the burden of proof during the

   first four steps, at step five the burden shifts to the Commissioner to “identify a significant number

   of jobs in the economy that accommodate the claimant’s residual functional capacity and

   vocational profile.” Johnson v. Comm’r of Soc. Sec., 652 F.3d 646, 651 (6th Cir. 2011). “Claimants

   who can perform such work are not disabled.” Combs, 459 F.3d at 643; see also

   20 C.F.R. § 404.1520(a)(4)(v).

III.          Analysis

              This Court’s review is limited to determining whether the ALJ’s findings are supported by

       substantial evidence, including determining whether the ALJ followed the proper legal standards

       in evaluating Russo’s claims. Miller, 811 F.3d at 833. Because the ALJ failed to follow Social

       Security Ruling 16-3p and 20 C.F.R. § 404.1529(c) in evaluating Russo’s gastrointestinal

       symptoms, as explained below, his decision is not supported by substantial evidence and should

       be reversed. See Gentry, 741 F.3d at 722 (explaining that an ALJ’s failure to follow SSA rules and

       regulations denotes a lack of substantial evidence).




                                                        7
       A.      The ALJ’s Evaluation of Russo’s Gastrointestinal Symptoms

       Russo argues that the ALJ failed to properly evaluate symptoms related to her

gastrointestinal impairments because, despite finding that her gastrointestinal disorders were

severe, the ALJ failed to include any related limitations in his RFC finding, such as a need for

extra restroom breaks. (Doc. No. 15.) The Commissioner responds that the ALJ’s RFC finding

was supported by substantial evidence because objective medical evidence showed only mild

impairment, Russo “had very little care for this complaint” since 2010, and Russo “did not appear

to seek follow-up care from a gastroenterologist as [Dr. Manestar] suggested in 2014[.]” (Doc.

No. 16, PageID# 741–42.)

       SSA regulations require an ALJ determining disability to “consider all [of the claimant’s]

symptoms, including pain, and the extent to which [the claimant’s] symptoms can reasonably be

accepted as consistent with the objective medical evidence and other evidence.” 20 C.F.R.

§ 404.1529(a). The SSA has promised claimants that it “will not evaluate an individual’s

symptoms without making every reasonable effort to obtain a complete medical history unless the

evidence supports a finding that the individual is disabled.” 3 SSR 16-3p, 2016 WL 1119029, at *4

(Mar. 16, 2016); see also 20 C.F.R. § 404.1529(c)(2) (providing that the ALJ “must always attempt

to obtain objective medical evidence and, when it is obtained, . . . consider it in reaching a

conclusion as to whether [the claimant is] disabled”). Once those efforts have been made, a two-

step evaluation process applies to claims of disabling symptoms. SSR 16-3p, 2016 WL 1119029,

at *2; 20 C.F.R. § 404.1529(a).


3
        In this context, a “complete medical history” means the claimant’s “complete medical
history for at least the 12 months preceding the month in which he or she filed an application,
unless there is a reason to believe that development of an earlier period is necessary or the
individual says that his or her alleged disability began less than 12 months before he or she filed
an application.” SSR 16-3p, 2016 WL 1119029, *4 n.8 (Mar. 16, 2016).



                                                8
       First, the ALJ determines “whether there is an underlying medically determinable physical

or mental impairment(s) that could reasonably be expected to produce an individual’s symptoms

. . . .” SSR 16-3p, 2016 WL 1119029, at *2; 20 C.F.R. § 404.1529(b). If the ALJ finds that such

an impairment exists, he must then “evaluate the intensity and persistence of those symptoms to

determine the extent to which the symptoms limit [the claimant’s] ability to perform work-related

activities . . . .” SSR 16-3p, 2016 WL 1119029, at *2; 20 C.F.R. § 404.1529(c). The SSA

“recognize[s] that some individuals may experience symptoms differently and may be limited by

symptoms to a greater or lesser extent than other individuals with the same medical impairments,

the same objective medical evidence, and the same non-medical evidence.” SSR 16-3p, 2016 WL

1119029, at *4. Consequently, the ALJ may “not reject [the claimant’s] statements about the

intensity and persistence of [her] . . . symptoms or about the effect [her] symptoms have on [her]

ability to work solely because the available objective medical evidence does not substantiate [her]

statements.” 20 C.F.R. § 404.1529(c)(2). Other factors relevant to evaluating the intensity,

persistence, and limiting effects of an individual’s symptoms include daily activities; the location,

duration, frequency, and intensity of the claimant’s symptoms; precipitating and aggravating

factors; the type, dosage, effectiveness, and side effects of any medication taken to alleviate the

symptoms; any measures used to relieve the symptoms; and other factors concerning the claimant’s

functional limitations and restrictions due to those symptoms. SSR 16-3p, 2016 WL 1119029, at

*7; 20 C.F.R. § 404.1529(c)(3)(i)–(vii).

       Russo testified that symptoms related to her gastrointestinal disorders required her to use

the restroom up to twenty times a day, which limited her ability to work. (AR 64–69.) She also

testified that she had been seeing a specialist and trying different medications and diets to address

her symptoms, to that point without success. (Id.) Applying the two-step framework above, the




                                                 9
ALJ found that step one was satisfied because Russo’s medically determinable impairments could

reasonably be expected to cause her alleged symptoms. (AR 41.) At step two, however, the ALJ

concluded that Russo’s statements about the intensity, persistence, and limiting effects of her

gastrointestinal symptoms were not entirely consistent with the medical evidence and other

evidence in the record. (Id.) Specifically, the ALJ found that:

        [I]n May 2010, the claimant reported persistent nausea with copious amounts of
        diarrhea. She was treated as an outpatient. However, computed tomography (CT)
        showed only mild diverticulosis (Exhibit 2F). Luisa Manestar, M.D., assessed
        bowel abnormalities, rotating between diarrhea and constipation with a trial of
        Citrucel introduced (Exhibit 14F). The claimant indicated she could not work
        because of irritable bowel syndrome. However, Dr. Manestar encouraged the
        claimant to seek attention from a gastroenterologist who could maybe stabilize
        things (9F). There is no evidence from a gastroenterologist.

(Id.)

        The ALJ thus implied that Russo failed to follow up with a gastroenterologist to address

her symptoms, as recommended by Dr. Manestar—a finding on which the Commissioner relies in

supporting the ALJ’s decision. (See Doc. No. 16, PageID# 742 (arguing that, “as the ALJ noted,

Plaintiff did not appear to seek follow-up care from a gastroenterologist as the doctor suggested in

2014”).) But that finding lacks the support of substantial evidence. The ALJ asked Russo at the

hearing if she was receiving treatment for diverticulosis and irritable bowel syndrome from a

“specialist,” and she confirmed that she was seeing a specialist once every three to six months.

(AR 64.) The record also contains treatment notes from Dr. Manestar stating, in 2016, that Russo

“sees Dr. Anbari” for her “abdominal issues[,]” including “[b]owel abnormalities, rotating

between diarrhea and constipation[.]” (AR 621, 622.) Despite this substantial evidence that Russo

did, in fact, follow up with a gastroenterologist, the ALJ evaluated her gastrointestinal symptoms

without obtaining records or other information from Dr. Anbari or recognizing that Russo was

under a specialist’s care. The ALJ therefore failed to “mak[e] every reasonable effort to obtain a



                                                 10
complete medical history” before evaluating Russo’s symptoms, in violation of Social Security

Ruling 16-3p and 20 C.F.R. § 404.1529(c)(2). Moreover, it was “improper” for the ALJ to “rel[y]

on the absence of [gastrointestinal] treatment to discredit Plaintiff’s testimony . . . without

attempting to further develop the record.” Threet v. Comm’r of Soc. Sec., No. 14-10291, 2015 WL

1510684, at *6 (E.D. Mich. Mar. 30, 2015). Indeed, even if Russo had not seen a

gastroenterologist, the ALJ still had an affirmative obligation to “consider and address [any]

reasons for not pursuing treatment that [were] pertinent to [Russo’s] case” in evaluating her

symptoms. SSR 16-p, 2016 WL 1119029, at *9. The ALJ did not do so.

       The ALJ’s failure to further develop the record before evaluating Russo’s gastrointestinal

symptoms and his improper reliance on Russo’s purported failure to seek treatment from a

gastroenterologist justify reversal and remand under sentence four of § 405(g). See Miller, 811

F.3d at 833 (“Where . . . an ALJ fails to follow [SSA] rules and regulations, we find a lack of

substantial evidence, ‘even where the conclusion of the ALJ may be justified based upon the

record.’” (quoting Gentry, 741 F.3d at 722)). The vocational expert specifically testified that there

would be no jobs available in the national economy for an individual who, along with Russo’s

other RFC limitations, required more than the normal amount of breaks in a typical eight-hour

workday or would miss three or four days a week due to gastrointestinal symptoms. (AR 77–78.)

The ALJ’s error was therefore not harmless.

       On remand, the ALJ should make every reasonable effort to obtain a complete medical

history before reevaluating Russo’s gastrointestinal symptoms in accordance with Social Security

Ruling 16-3p and 20 C.F.R. § 404.1529(c).

       B.      Russo’s Other Claims

       Russo argues, in the alternative, that new material evidence justifies a remand for

reconsideration under sentence six of § 405(g). (Doc. No. 15.) This argument is moot because the


                                                 11
ALJ may consider new evidence on a sentence-four remand. See Johnson v. Comm’r of Soc. Sec.,

No. 2:16-cv-172, 2016 WL 7208783, at *6 (S.D. Ohio. Dec. 13, 2016) (“When the Court decides

to remand a case under 42 U.S.C. § 405(g), sentence four, that determination ordinarily moots a

request for a sentence six remand.” (citation omitted)); see also Faucher v. Sec’y of Health &

Human Servs., 17 F.3d 171, 175 (6th Cir. 1994) (holding that “proceedings on remand [under

sentence four] may require a rehearing in which additional evidence is introduced”). Similarly,

because Russo’s case should be remanded for further development of the record and reevaluation,

the Court need not address Russo’s remaining arguments that the ALJ failed to provide good

reasons for discounting Dr. Simpson’s opinion and failed to evaluate Russo’s fibromyalgia in

accordance with Social Security Ruling 12-2p. See Hadi v. Comm’r of Soc. Sec., No. 3:16-cv-

03014, 2018 WL 1788078, at *5 (M.D. Tenn. Mar. 27, 2018) (declining to address “challenges to

the ALJ’s treatment of other opinion evidence, the ALJ’s credibility assessment, or the ALJ’s

obesity evaluation” where sentence-four remand was otherwise warranted), report and

recommendation adopted, 2018 WL 1784658 (M.D. Tenn. Apr. 13, 2018); Watson v. Comm’r of

Soc. Sec., No. 2:16-cv-14355, 2018 WL 1404581, at *6 (E.D. Mich. Mar. 2, 2018) (declining to

address “Plaintiff’s remaining arguments as to the ALJ’s treatment of opinion evidence . . . or the

ALJ’s consideration of Plaintiff’s ability to stand and walk” where other “reversible error . . .

require[d] remand and a re-evaluation of the RFC”), report and recommendation adopted, 2018

WL 1399341 (E.D. Mich. Mar. 19, 2018); Maddex v. Astrue, No. 3:10CV159, 2011 WL 1990588,

at *13 (S.D. Ohio May 2, 2011) (declining to address Plaintiff’s remaining arguments after finding

“that the ALJ’s decision should be reversed for failure to properly consider Plaintiff’s obesity

consistent with SSR 02–1p”), report and recommendation adopted, 2011 WL 1988537 (S.D. Ohio

May 23, 2011).




                                                12
IV.       Recommendation

          For these reasons, the Magistrate Judge RECOMMENDS that Russo’s motion for

  judgment on the administrative record (Doc. No. 14) be GRANTED, that the ALJ’s decision be

  REVERSED, and that the case be REMANDED for further administrative proceedings and

  rehearing consistent with this Report and Recommendation.

          Any party has fourteen days after being served with this report and recommendation to file

  specific written objections. Failure to file specific objections within fourteen days of receipt of this

  report and recommendation can constitute a waiver of appeal of the matters decided. Thomas v.

  Arn, 474 U.S. 140, 155 (1985); Cowherd v. Million, 380 F.3d 909, 912 (6th Cir. 2004). A party

  who opposes any objections that are filed may file a response within fourteen days after being

  served with the objections. Fed. R. Civ. P. 72(b)(2).

          Entered this 26th day of August, 2019.



                                                          ____________________________________
                                                          ALISTAIR E. NEWBERN
                                                          United States Magistrate Judge




                                                    13
